1ST UNITED BANCORP, INC.

2008 INCENTIVE PLAN

ARTICLE 1

 

GENERAL PROVISIONS

1.1

Purpose.

The 2008 Incentive Plan (the “Plan”) of 1st United Bancorp, Inc. (the “Company”)
is adopted for the following purposes: (1) to closely associate the interests of
certain Key Persons (as hereinafter defined) with the interests of the Company’s
shareholders; (2) to encourage the Key Persons to focus on the growth and
development of the Company, as reflected in increased shareholder value; (3) to
maintain competitive compensation levels; and (4) to provide an incentive for
the Key Persons to maintain association or employment with the Company so that
the Company may retain the services of the most highly qualified individuals in
high level managerial capacities.

1.2

Administration.

(a)       The Plan shall be administered by the Compensation Committee of the
Company (the “Committee”) as that term is defined in and as constituted from
time to time in accordance with the Bylaws of the Company.

(b)       The Committee shall have the authority, in its sole discretion and
from time to time to:

(i)        designate the individuals or classes of individuals eligible to
participate in the Plan;

(ii)       grant awards provided in the Plan in such form and amount as the
Committee shall determine;

(iii)      impose such limitations, restrictions and conditions upon any such
award as the Committee shall determine;

(iv)      interpret the Plan, adopt, amend, and rescind rules and regulations
relating to the Plan, and

(v)       make all other determinations and take all other actions necessary or
advisable for the implementation and administration of the Plan.

(c)       The Committee may select one of its members as its chair, and shall
hold meetings at such time and places as it may determine. Acts by a majority of
the Committee, or

 

--------------------------------------------------------------------------------



acts reduced to or approved in writing by a majority of the members, shall be
the valid acts of the Committee.

(d)       The Committee’s interpretation of the Plan or any Awards granted
pursuant thereto and all decisions and determinations by the Committee with
respect to the Plan shall be final, binding, and conclusive on all parties
unless otherwise determined by the Committee.

1.3

Eligibility for Participation.

Only Key Persons shall be eligible for participation in the Plan. For purposes
of the Plan, “Key Persons” shall be individuals selected by the Committee for
grants of Awards under this Plan.

1.4

Types of Awards Under Plan.

Awards that are available under the Plan shall be as follows:

 

(a)

Nonqualified Stock Options (as described in Article 3);

  (b) Incentive Stock Options (as described in Article 4);   (c) Restricted
Stock Grants (as described in Article 5);   (d) Phantom Stock Unit Awards (as
described in Article 6);   (e) Stock Appreciation Rights (as described in
Article 7);   (f) Performance Share Units (as described in Article 8); or,   (g)
Any combination of the foregoing Awards.








1.5

Aggregate Limitation on Awards.

(a)       Shares of stock which may be issued under the Plan shall be authorized
and unissued or treasury shares of the Common Stock of the Company. The maximum
number of shares of Common Stock which may be issued under the Plan shall be
equal to five percent (5%) of the issued and outstanding Common Stock in
existence from time to time; provided however, that if there shall be a
prospective reduction in the outstanding Common Stock, any previously issued
Awards shall remain valid and exercisable in Common Stock notwithstanding that
Common Stock subsequently issued pursuant to the prior Awards may exceed such
limit.

(b)       For purposes of calculating the maximum number of shares of Common
Stock which may be issued under the Plan, the following shall apply:

(i)        All the shares issued (including the shares, if any, withheld for tax
withholding requirements) shall be counted when cash is used as full payment for
the shares issued for any Award; and

 

2

--------------------------------------------------------------------------------



(ii)       Only the net shares issued (including the shares, if any, sold for
withholding tax requirements as provided herein) shall be counted when shares of
Common Stock are used as full or partial payment for the shares issued for any
Award.

(c)       Shares tendered by a Participant as payment for shares issued upon
exercise of any Award shall be available for issuance under the Plan. If any
Award granted under the Plan terminates for any reason without being wholly
exercised, then the Committee shall have the discretion to grant new Awards to
Participants covering the number of shares of Common Stock to which such Awards
related. Any shares of Common Stock issued pursuant to an Award which are
subsequently reacquired by the Company shall again be available for issuance
under the Plan.

1.6

Effective Date and Term of Plan.

(a)       The Plan shall become effective on the date it is approved by the
shareholders of the Company.

(b)       No Awards shall be made under the Plan after the ten (10) year
anniversary of the effective date of the Plan; provided, however, that the Plan
and all Awards made under the Plan prior to such date shall remain in effect
until such Awards have been satisfied or terminated in accordance with the Plan
and the terms of such Awards.

ARTICLE 2

 

DEFINITIONS

The following definitions shall be applicable throughout the Plan.

2.1       “Appreciation Date” shall mean the date designated by a Holder of
Stock Appreciation Rights for measurement of the appreciation in the value of
rights awarded to him or her, which date shall be the date notice of such
designation is received by the Committee, or its designee.

2.2       “Award” shall mean, individually or collectively, any Incentive Stock
Option, Nonqualified Stock Option, Stock Appreciation Right, Restricted Stock
Award, Phantom Stock Unit Award or Performance Share Unit Award granted to a
Participant pursuant to the terms of the Plan.

2.3       “Award Period” shall mean a period of time within which performance is
measured for the purpose of determining whether an award of Performance Share
Units has been earned.

2.4

“Board” or “Board of Directors” shall mean the Board of Directors of the
Company.

2.5       “Change in Control” shall, unless the Committee otherwise directs by
resolution adopted prior thereto, be deemed to occur if (i) any “person” (as
that term is used in Sections 13 and 14(d)(2) of the Exchange Act (as defined
herein) is or becomes the beneficial owner (as that term is used in Section
13(d) of the Exchange Act), directly or indirectly, of fifty percent (50%) or
more of the combined voting power of the then outstanding voting securities of
the Company entitled to vote generally in the election of directors (“Voting
Stock”); or (ii) during any period of two (2) consecutive years, individuals who
at the beginning of such period constitute the

 

3

--------------------------------------------------------------------------------



Board cease for any reason to constitute at least a majority thereof, unless the
election or the nomination for election by the Company’s shareholders of each
new Director was approved by a vote of at least three-quarters (3/4) of the
Directors then still in office who were Directors at the beginning of the
period.

2.6       “Code” shall mean the Internal Revenue Code of 1986, as amended.
Reference in the Plan to any section of the Code shall be deemed to include any
amendments or successor provisions to such section and any regulations under
such section.

2.7

“Committee” shall have the meaning set forth in Section 1.2(a) of the Plan.

2.8 “Common Stock” shall mean the Common Stock of the Company, one cent ($0.01)
par value per share. 2.9  “Company” shall mean 1st United Bancorp, Inc., a
Florida corporation, and its successors. 2.10 “Director” shall mean a member of
the Board of Directors.

2.11     “Disability” shall mean any of the following: (a) the Participant’s
inability to perform each of the essential duties of such Participant’s position
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than twelve (12) months; (b) the incurrence by the
Participant of any medically determinable physical or mental impairment which
can be expected to result in death or can be expected to last for a continuous
period of not less than twelve (12) months; or (c) the same meaning set forth in
the principal disability insurance policy or similar program then maintained by
the Company on behalf of its Employees, if any. Notwithstanding the foregoing,
in the case of any Incentive Stock Options, “Disability” shall be defined under
Section 22(e)(3) of the Code.

2.12 “Dividend Equivalents” shall have the meaning set forth in Section 6.3.
2.13 “Effective Date” shall mean the date this Plan is approved by the
shareholders of the Company. 2.14 “Employee” shall mean a statutory employee of
the Company as defined in Code Section 1402(d).

2.15

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

2.16

“Fair Market Value” shall have the following meaning:

 

(a)

Company’s Common Stock is Publicly Traded.

For purposes of the Plan, if the Company’s Common Stock is publicly traded at
the time of determination, “Fair Market Value” as of any date and in respect of
any share of Common Stock shall mean:

 

4

--------------------------------------------------------------------------------



(i)        the average of the high and low prices of the Common Stock on the
principal national securities exchange on which the Common Stock is traded, or
if no sales of Common Stock occur on the date in question, on the last preceding
date on which there was a sale on such market, if the Common Stock is then
traded on a national securities exchange; or

(ii)       the mean between the closing bid and ask prices last quoted by an
established quotation service for over-the-counter securities, or if no sales of
Common Stock occur on the date in question, on the last preceding date on which
there was a sale on such market, if the Common Stock is not reported on a
national securities exchange.

The above definition shall be interpreted consistent with Treas. Reg.
§1.401A-1(b)(5)(iv)(A)

 

(b)

Company’s Common Stock is Not Publicly Traded.

For purposes of the Plan, if the Company’s Common Stock is not publicly traded
at the time of determination, “Fair Market Value” as of any date and in respect
of any share of Common Stock shall be deemed to be the fair value of the Common
Stock as determined by the Committee after taking into consideration all factors
which it deems appropriate, including, without limitation, recent sale and offer
prices of the Common Stock in private transactions negotiated at arm’s length.

2.17     “Holder” shall mean a Participant who has been granted a Nonqualified
Stock Option, an Incentive Stock Option, a Stock Appreciation Right, a
Restricted Stock Award, a Phantom Stock Unit Award or a Performance Share Unit
Award.

2.18

“Incentive Stock Option” shall have the meaning set forth in Section 4.1.

2.19

“Incentive Stock Option Period” shall mean the period described in Section
4.6(a).

2.20     “Key Persons” shall mean any Employee and shall also include any
officers or Directors of the Company whether or not the latter shall be an
Employee of the Company.

2.21     “Nonqualified Stock Option” shall mean an Option granted by the
Committee to a Participant under the Plan which is not designated by the
Committee as an Incentive Stock Option.

2.22

“Nonqualified Stock Option Period” shall mean the period described in Section
3.5(a).

2.23

“Option” shall mean a Nonqualified Stock Option or an Incentive Stock Option.

2.24     “Option Period” shall mean a Nonqualified Stock Option Period or an
Incentive Stock Option Period.

2.25

“Option Price” shall mean the applicable Stock Option Price or Incentive Option
Price.

2.26

“Participant” shall mean a Key Person who shall be granted an Award under the
Plan.

 

5

--------------------------------------------------------------------------------



2.27     “Performance Goals” shall mean the performance objectives of the
Company during an Award Period established for the purpose of determining
whether, and to what extent, Awards will be earned for an Award Period.

2.28     “Performance Share Unit” shall mean a hypothetical investment
equivalent equal to one share of Common Stock granted in connection with an
Award made under Article 8 of the Plan.

2.29     “Phantom Stock Unit” shall mean a hypothetical investment equivalent
equal to one Share of Stock granted in connection with an Award made under
Article 6 of the Plan, or credited with respect to Awards of Performance Share
Units which have been deferred under Article 8.

2.30

“Plan” shall mean the 2008 Incentive Plan of 1st United Bancorp, Inc.

2.31     “Restricted Period” shall mean, with respect to any share of Restricted
Stock, the period of time determined by the Committee during which such share of
Restricted Stock is subject to the restrictions set forth in Article 5, and with
respect to any Phantom Stock Unit, the period of time determined by the
Committee during which such Phantom Stock Unit is subject to the restrictions
set forth in Article 6.

2.32     “Restricted Stock” shall mean shares of Common Stock issued or
transferred to a Participant subject to the restrictions set forth in Article 5
and any new, additional or different securities a Participant may become
entitled to receive as a result of adjustments made pursuant to Section 9.14.

2.33

“Restricted Stock Award” shall mean an Award granted under Article 5 of the
Plan.

2.34     “Stock” shall mean the Common Stock or such other authorized shares of
stock of the Company as the Board may from time to time authorize for use under
the Plan.

2.35     “Stock Appreciation Right” or “SAR” shall mean an Award granted under
Article 7 of the Plan.

2.36     “Valuation Date” shall mean the last day of an Award Period or the date
of death of a Participant, as applicable.

2.37

“Vested Unit” shall have the meaning set forth in Section 6.6.

ARTICLE 3

 

NONQUALIFIED STOCK OPTIONS

3.1

Award of Nonqualified Stock Options.

The Committee may from time to time, and subject to the provisions of the Plan
and such other terms and conditions as the Committee may prescribe, grant to any
Key Person one or more Options to purchase for cash or shares, the number of
shares of Common Stock (“Nonqualified Stock Options”) allotted by the Committee.
The date a Nonqualified Stock

 

6

--------------------------------------------------------------------------------



Option is granted shall mean the date selected by the Committee as of which the
Committee shall allot a specific number of shares to a Participant pursuant to
the Plan and when the Participant has a legally binding right constituting the
Nonqualified Stock Option; provided that the grant date may not be a date that
occurs prior to the date the Committee takes action to approve the Nonqualified
Stock Option.

3.2

Nonqualified Stock Option Agreements.

Each Nonqualified Stock Option granted under the Plan shall be evidenced by a
“Nonqualified Stock Option Agreement” between the Company and the Holder of the
Nonqualified Stock Option containing such provisions as may be determined by the
Committee, but shall be subject to the following terms and conditions.

(a)       Each Nonqualified Stock Option or portion thereof that is exercisable
shall be exercisable for the full amount or for any part thereof, except as
otherwise determined by the terms of the Nonqualified Stock Option Agreement.

(b)       Each share of Common Stock purchased through the exercise of a
Nonqualified Stock Option shall be paid for in full at the time of the exercise.
Each Nonqualified Stock Option shall cease to be exercisable as to any share of
Common Stock, at the earlier of: (i) the Holder purchases the share; (ii) the
Holder exercises a related SAR; or (iii) when the Nonqualified Stock Option
lapses.

(c)       Nonqualified Stock Options shall not be assignable or transferable by
the Holder except by (i) will or the laws of descent and distribution, or (ii) a
domestic relations order, and shall be exercisable during the Holder’s lifetime
only by him or her or his or her guardian or legal representative.

(d)       Each Nonqualified Stock Option shall become exercisable by the Holder
in accordance with the vesting schedule (if any) established by the Committee
for the Award.

(e)       Each Nonqualified Stock Option Agreement may contain an agreement
that, upon demand by the Committee for such a representation, the Holder shall
deliver to the Committee at the time of any exercise of a Nonqualified Stock
Option a written representation that the shares to be acquired upon such
exercise are to be acquired for investment and not for resale or with a view to
the distribution thereof. Upon such demand, delivery of such representation
prior to the delivery of any shares issued upon exercise of a Nonqualified Stock
Option shall be a condition precedent to the right of the Holder or such other
person to purchase any shares. In the event certificates for Common Stock are
delivered under the Plan with respect to which such investment representation
has been obtained, the Committee may cause a legend or legends to be placed on
such certificates to make appropriate reference to such representation and to
restrict transfer in the absence of compliance with applicable federal or state
securities laws.

3.3

Nonqualified Stock Option Price.

The exercise price per share of Common Stock (the “Nonqualified Stock Option
Price”) shall be set by the Committee at the time of grant subject to the
following: (i) the Nonqualified Stock Option Price shall never be less than the
Fair Market Value of the underlying stock on the

 

7

--------------------------------------------------------------------------------



date the Nonqualified Stock Option is granted; (ii) the number of shares subject
to the Nonqualified Stock Option Price must be fixed on the original date of
grant; and (iii) the Nonqualified Stock Option Price may not include any
additional feature for the deferral of compensation.

3.4

Manner of Exercise and Form of Payment.

(a)       Nonqualified Stock Options which have become exercisable may be
exercised by delivery of written notice of exercise (“Notice of Exercise”) to
the Committee accompanied by payment of the Nonqualified Stock Option Price. The
Nonqualified Stock Option Price shall be payable in cash or such other means as
set forth in the Nonqualified Stock Option Agreement plus the amount (if any) of
federal and/or other taxes which the Company may, in its judgment, be required
to withhold with respect to an Award. If a Participant shall fail to pay the
Nonqualified Stock Option Price at the time of exercise, the Nonqualified Stock
Option(s) which are being exercised shall become null and void.

(b)       Notwithstanding Section 3.4(a), at the time the Notice of Exercise
pertaining to the Nonqualified Stock Option is given to the Committee with
respect to the exercise of any Nonqualified Stock Option, if the Company’s
shares of Common Stock are traded on a national securities exchange, a
Participant may elect in writing to pay the Nonqualified Stock Option Price
through this “cashless” feature. Upon such election, the Committee shall sell a
sufficient number of shares of Common Stock on behalf of the electing
Participant which would otherwise be a part of the shares exercised through the
Nonqualified Stock Option in the Notice of Exercise. The sale price shall be the
closing price of the shares as quoted on the exchange or market as of the
trading day immediately preceding the date of the Notice of Exercise. The
proceeds from such sale(s) shall be used to pay any and all applicable state and
federal withholding or other employment or payroll taxes, if any, applicable to
the taxable income of the Participant resulting from such exercise together with
any sales, transfer or similar taxes imposed with respect to the issuance or
transfer of shares of Common Stock in connection with such exercise. The
exercising Participant shall then receive the balance of the shares net of those
sold in order for the Company to pay such taxes.

(c)       Any state or federal withholding taxes attributable to the portion of
the Non Qualified Stock Option payable in cash shall be withheld from the cash
that would otherwise be paid to the Participant hereunder.

3.5

Nonqualified Stock Option Period; Termination.

(a)       Each Nonqualified Stock Option shall be exercisable by the Holder in
accordance with such terms as shall be established by the Committee for the
Nonqualified Stock Option, and unless a shorter period is provided by the
Committee or by another section of the Plan, may be exercised during a period of
ten (10) years from the date of grant thereof (the “Nonqualified Stock Option
Period”). No Nonqualified Stock Option shall be exercisable after the expiration
of its Nonqualified Stock Option Period.

(b)       If the Holder dies within the Nonqualified Stock Option Period (or
such other period as may have been established by the Committee), any rights to
the extent exercisable on

 

8

--------------------------------------------------------------------------------



the date of death may be exercised by the Holder’s estate, or by a person who
acquires the right to exercise such Nonqualified Stock Option by bequest or
inheritance or by reason of the death of the Holder, provided that such exercise
occurs within both the Nonqualified Stock Option Period and six (6) months after
the Holder’s death.

(c)       If the Holder’s relationship as an Employee, officer or Director of
the Company terminates by reason of Disability within the Nonqualified Stock
Option Period, the Holder may, within six (6) months from the date of
termination (or within such other period as determined by the Committee),
exercise any Nonqualified Stock Options to the extent such options are
exercisable during such six (6) month period.

(d)       If the Holder’s relationship with the Company terminates for any
reason other than death or Disability, all unvested Nonqualified Stock Options
shall, except as set forth in the Holder’s Nonqualified Stock Option Agreement
or as otherwise determined by the Committee at the time of the grant, terminate
at the time of the termination of such relationship or employment, as the case
may be.

3.6

Effect of Exercise.

As soon as practicable after receipt of payment, the Company shall deliver to
the optionee a certificate or certificates for such shares of Common Stock. The
Participant shall become a shareholder of the Company with respect to Common
Stock represented by share certificates so issued and as such shall be fully
entitled to receive dividends, to vote and to exercise all other rights of a
shareholder.

3.7

Order of Exercise.

Options granted under the Plan may be exercised in any order, regardless of the
date of the grant or the existence of any other outstanding Nonqualified Stock
Option awarded to the Participant.

ARTICLE 4

 

INCENTIVE STOCK OPTIONS

4.1

Award of Incentive Stock Options.

The Committee may, from time to time and subject to the provisions of the Plan
and such other terms and conditions as the Committee may prescribe, grant to any
Key Person who is an Employee of the Company one or more “incentive stock
options” (intended to qualify as such under the provisions of Section 422 of the
Code (“Incentive Stock Options”) to purchase for cash or shares, the number of
shares of Common Stock allotted by the Committee. The date an Incentive Stock
Option is granted shall mean the date selected by the Committee as of which the
Committee allots a specific number of shares to a Participant pursuant to the
Plan; provided that the grant date may not be a date that occurs prior to the
date the Committee takes action to approve the Nonqualified Stock Option.

 

9

--------------------------------------------------------------------------------



4.2

Incentive Stock Option Agreements.

Each Incentive Stock Option granted under the Plan shall be evidenced by an
“Incentive Stock Option Agreement” between the Company and the Holder of the
Incentive Stock Option, stating the number of shares of Common Stock subject to
the Incentive Stock Option evidenced thereby and containing such other
provisions as may be determined by the Committee from time to time, but shall be
subject to the following terms and conditions.

(a)       Each Incentive Stock Option or portion thereof that is exercisable
shall be exercisable for the full amount or for any part thereof, except as
otherwise determined by the terms of the Incentive Stock Option Agreement.

(b)       Each share of Common Stock purchased through the exercise of an
Incentive Stock Option shall be paid for in full at the time of the exercise.
Each Incentive Stock Option shall cease to be exercisable, as to any share of
Common Stock, at the earlier of: (i) the Holder purchases the share; (ii) the
Holder exercises a related SAR; or (iii) when the Incentive Stock Option lapses.

(c)       Incentive Stock Options shall not be assignable or transferable by the
Holder except by (i) will or the laws of descent and distribution, or (ii) a
domestic relations order, and shall be exercisable during the Holder’s lifetime
only by him or her or his or her guardian or legal representative.

(d)       Each Incentive Stock Option shall become exercisable by the Holder in
accordance with the vesting schedule (if any) established by the Committee for
the Award.

(e)       Each Incentive Stock Option Agreement may contain an agreement that,
upon demand by the Committee for such a representation, the Holder shall deliver
to the Committee at the time of any exercise of an Incentive Stock Option a
written representation that the shares to be acquired upon such exercise are to
be acquired for investment and not for resale or with a view to the distribution
thereof. Upon such demand, delivery of such representation prior to the delivery
of any shares issued upon exercise of an Incentive Stock Option shall be a
condition precedent to the right of the Holder or such other person to purchase
any shares. In the event certificates for Common Stock are delivered under the
Plan with respect to which such investment representation has been obtained, the
Committee may cause a legend or legends to be placed on such certificates to
make appropriate reference to such representation and to restrict transfer in
the absence of compliance with applicable federal or state securities laws.

4.3

Incentive Stock Option Price.

The option price per share of Common Stock deliverable upon the exercise of an
Incentive Stock Option shall be the Fair Market Value of a share of Common Stock
on the date the Incentive Stock Option is granted.

4.4

Special Rule for Ten Percent Shareholder.

Notwithstanding Sections 4.2 and 4.3, if Incentive Stock Options are issued to
an individual who owns stock possessing more than ten percent (10%) of the total
combined voting

 

10

--------------------------------------------------------------------------------



power of all classes of stock of the Company, then (a) the option price per
share of Common Stock deliverable upon the exercise of an Incentive Stock Option
shall be at least one hundred and ten percent (110%) of the Fair Market Value of
a share of Common Stock on the date the Incentive Stock Option is granted; and
(b) such option, by its terms, shall not be exercisable after the expiration of
five (5) years from the date such option is granted.

4.5

Maximum Amount of Incentive Stock Option Grant.

The aggregate Fair Market Value (determined on the date the option is granted)
of Common Stock subject to an Incentive Stock Option granted to a Participant by
the Committee in any calendar year shall not exceed One Hundred Thousand Dollars
($100,000) (or such other amount set forth in section 422 of the Code) (the “ISO
Limitation Amount”). To the extent the aggregate Fair Market Value (determined
on the date the option is granted) of Common Stock for which Incentive Stock
Options are exercisable for the first time during any calendar year (under all
plans of the Company) exceeds the ISO Limitation Amount, such excess Incentive
Stock Options shall be treated as Nonqualified Stock Options.

4.6

Incentive Stock Option Period; Termination.

(a)       Each Incentive Stock Option shall be exercisable by the Holder in
accordance with such terms as shall be established by the Committee for the
Incentive Stock Option, and, unless a shorter period is provided by the
Committee or by another section of the Plan, may be exercised during a period of
ten (10) years from the date of grant thereof (the “Incentive Stock Option
Period”). No Incentive Stock Option shall be exercisable after the expiration of
its Incentive Stock Option Period.

(b)       If the Holder dies within the Incentive Stock Option Period (or such
other period as may have been established by the Committee), any rights to the
extent exercisable on the date of death may be exercised by the Holder’s estate,
or by a person who acquires the right to exercise such Incentive Stock Option by
bequest or inheritance or by reason of the death of the Holder, provided that
such exercise occurs within both the Incentive Stock Option Period and six (6)
months after the Holder’s death.

(c)       If the Holder’s relationship as an Employee officer or Director of the
Company terminates by reason of Disability within the Incentive Stock Option
Period, the Holder may, within six (6) months from the date of termination (or
within such other period as determined by the Committee), exercise any Incentive
Stock Options to the extent such options are exercisable during such six (6)
month period (or such other period as determined by the Committee).

(d)       Notwithstanding the foregoing, the tax treatment available pursuant to
Section 422 of the Code upon the exercise of an Incentive Stock Option will not
be available to a Holder who exercises any Incentive Stock Options more than (i)
twelve (12) months after the date of termination of employment due to Disability
or (ii) three (3) months after the date of termination of employment due to
death.

(e)       If the Holder’s employment or relationship with the Company terminates
for any reason other than death or Disability, all unvested Incentive Stock
Options shall, except as set

 

11

--------------------------------------------------------------------------------



forth in the Holder’s Incentive Stock Option Agreement or as otherwise
determined by the Committee at the time of the grant, terminate at the time of
the termination of such relationship.

4.7

Notice of Disposition.

Participants shall give prompt notice to the Committee of any disposition of
Common Stock acquired upon exercise of an Incentive Stock Option if such
disposition occurs within either two (2) years after the date of the grant of
such Incentive Stock Option and/or one (1) year after the receipt of such Common
Stock by the Holder.

4.8

Applicability of Nonqualified Stock Options Sections.

Sections 3.4 (Manner of Exercise and Form of Payment), 3.6 (Effect of Exercise)
and 3.7 (Order of Exercise) applicable to Nonqualified Stock Options, shall
apply equally to Incentive Stock Options. These sections are incorporated by
reference in this Article 4 as though fully set forth herein.

ARTICLE 5

 

RESTRICTED STOCK

5.1

Grant of Restricted Stock.

The Committee may, from time to time and subject to the provisions of the Plan
and such other terms and conditions as the Committee may prescribe, grant
Restricted Stock to any Key Person.

5.2

Restricted Stock Agreement.

(a)       The grant or sale of Restricted Stock shall be evidenced by a
“Restricted Stock Agreement” between the Company and Participant who is the
recipient or purchaser of the Restricted Stock, including such terms as the time
or times at which the Restricted Stock shall be granted or become vested, the
number of shares of Common Stock subject to each Restricted Stock Award or sale,
the period of time, if any, during which all of or a portion of such shares
shall be subject to vesting, forfeiture and such other terms and conditions of
such Restricted Stock Grant, if any, the Committee may from time to time
determine. In addition to the Restricted Stock Agreement, the Holder of a
Restricted Stock Award shall execute and deliver to the Secretary of the Company
an escrow agreement satisfactory to the Committee and the appropriate blank
stock powers with respect to the Restricted Stock covered by such agreements and
shall pay to the Company as the purchase price of the shares of Common Stock
subject to such Award, the aggregate par value of such shares of Common Stock
within sixty (60) days following the making of such Award which purchase price
shall be deemed to have been paid by the Participant by services previously
rendered to the Company. If a Participant shall fail to execute the Restricted
Stock Agreement, escrow agreement and stock powers, the Award shall be null and
void.

(b)       Subject to the restrictions set forth in Section 5.4, the Holder shall
generally have the rights and privileges of a shareholder as to such Restricted
Stock, including the right to vote

 

12

--------------------------------------------------------------------------------



such Restricted Stock and the right to receive all dividends and other
distributions of the Company with respect to such Restricted Stock.
Notwithstanding the foregoing, at the discretion of the Committee, cash and
stock dividends with respect to the Restricted Stock may be either currently
paid or withheld by the Company for the Holder’s account, and interest may be
paid on the amount of cash dividends withheld at a rate and subject to such
terms as determined by the Committee. Cash or stock dividends so withheld by the
Committee shall not be subject to forfeiture.

5.3

Escrow Stock Certificates.

Upon satisfaction of the requirements set forth in Section 5.2, the Committee
shall then cause stock certificates registered in the name of the Holder to be
issued and deposited together with the stock powers with an escrow agent to be
designated by the Committee. The Committee shall cause the escrow agent to issue
to the Holder a receipt evidencing any stock certificate held by it registered
in the name of the Holder.

5.4

Restrictions.

(a)       Restricted Stock awarded to a Participant shall be subject to the
following restrictions until the expiration of the Restricted Period: (i) the
Holder shall not be entitled to delivery of the stock certificate; (ii) the
shares shall be subject to the restrictions on transferability set forth in the
grant; and (iii) the shares shall be subject to forfeiture to the extent
provided in the Restricted Stock Agreement and, to the extent such shares are
forfeited, the stock certificates shall be returned to the Company, and all
rights of the Holder to such shares and as a shareholder shall terminate without
further obligation on the part of the Company.

(b)       The Committee shall have the authority to remove any or all of the
restrictions on the Restricted Stock whenever it may determine that, by reason
of changes in applicable laws or other changes in circumstances arising after
the date of the Restricted Stock Award, such action is appropriate.

5.5

Restricted Period.

The “Restricted Period” of Restricted Stock shall commence on the date of the
Award and shall expire from time to time as to that part of the Restricted Stock
indicated in the Restricted Stock Agreement or otherwise set forth on a schedule
established by the Committee with respect to the Award.

5.6

Payment of Taxes: Delivery of Restricted Stock.

(a)       Upon the expiration of the Restricted Period with respect to any
shares of Common Stock covered by a Restricted Stock Award, and upon payment to
the Committee of cash sufficient for the Company to pay all applicable payroll,
employment, etc., taxes attributable to the Restricted Stock in the same manner
as in Section 3.4 hereof, a stock certificate evidencing the shares of
Restricted Stock which have not then been forfeited and with respect to which
the Restricted Period has expired (to the nearest full share) shall be delivered
without charge to the Holder, or his estate, free of all restrictions under the
Plan.

 

13

--------------------------------------------------------------------------------



(b)       Notwithstanding the foregoing, upon expiration of the Restricted
Period, if a Participant shall not pay the taxes attributable to the exercise of
the Restricted Period as set forth in Subsection (a), above, the Committee shall
thereupon sell without further direction by the Participant a sufficient number
of shares of the Restricted Stock in accordance with reasonably uniform
procedures adopted by the Committee in order to pay such employment, payroll,
etc., taxes attributable thereto in the same manner as a “cashless” exercise in
Section 3.4(b). The balance of the Restricted Stock shares remaining subsequent
to such sale together with any cash from a sale of a fractional sale shall
thereupon be distributed to the Participant.

(c)       Any state or federal withholding taxes attributable to the portion of
the Restricted Stock payable in cash shall be withheld from the cash that would
otherwise be paid to the Participant hereunder.

5.7

Payment for Restricted Stock.

Except as provided in Sections 5.2 and 5.6, a Participant shall not be required
to make any payment for Common Stock received pursuant to a Restricted Stock
Award.

ARTICLE 6

 

PHANTOM STOCK UNITS

6.1

Grant of Phantom Stock Units.

Subject to the limitations of this Plan, the Committee shall have the authority
to (a) grant Phantom Stock Unit Awards to Key Persons, and (b) to establish
terms, conditions and restrictions applicable to such Phantom Stock Units,
including the Restricted Period, and the time or times at which the Phantom
Stock Units shall be granted or become vested and the number of Phantom Stock
Units to be covered by each grant.

6.2

Phantom Stock Unit Agreement.

The grant of Phantom Stock Units shall be evidenced by a “Phantom Stock Unit
Agreement” between the Company and the Participant who is a recipient of the
Phantom Stock Units, including such terms as the Committee may from time to time
determine.

6.3

No Stock Issuance.

In the case of a Phantom Stock Units Award, no shares of Common Stock shall be
issued at the time the Award is made, and the Company will not be required to
set aside a fund for the payment of any such Award. The Committee shall, in its
sole discretion, determine whether to credit to the account of, or to currently
pay to, each recipient of an Award of Phantom Stock Units an amount equal to the
cash dividends paid by the Company upon one share of Common Stock for each
Phantom Stock Unit then credited to such Participant’s account (“Dividend
Equivalents”). Dividend Equivalents credited to a Holder’s account shall be
subject to forfeiture and may bear interest at a rate and subject to such terms
as determined by the Committee.

 

14

--------------------------------------------------------------------------------



6.4

Restrictions.

(a)       Phantom Stock Units awarded to any Participant shall be subject to the
following restrictions until the expiration of the Restricted Period: (i) the
Phantom Stock shall be subject to forfeiture to the extent provided in the
Phantom Stock Unit Agreement and, to the extent such units are forfeited, all
rights of the Participant to such units shall terminate without further
obligation on the part of the Company, and (ii) any other restrictions which the
Committee may determine in advance are necessary or appropriate.

(b)       The Committee shall have the authority to remove any or all of the
restrictions on the Phantom Stock Units whenever it may determine that, by
reason of changes in applicable laws or other changes in circumstances arising
after the date of the Phantom Stock Award, such action is appropriate.

6.5

Restricted Period.

The Restricted Period of Phantom Stock Units shall commence on the date of the
grant and shall expire from time to time as to that part of the Phantom Stock
Units indicated in the Phantom Stock Unit Agreement or otherwise set forth in a
schedule established by the Committee with respect to the Award.

6.6

Settlement of Phantom Stock Units.

Upon the expiration of the Restricted Period with respect to any Phantom Stock
Units covered by a Phantom Stock Unit Award, the Company shall deliver to the
Holder or his estate without any charge one share of Common Stock for each
Phantom Stock Unit which has not then been forfeited and with respect to which
the Restricted Period has expired (“Vested Unit”) and cash equal to any Dividend
Equivalents credited with respect to each such Vested Unit and the interest
thereon, if any; provided, however, that the Committee may, in its sole
discretion, elect to pay cash or part cash and part Common Stock in lieu of
delivering only Common Stock for Vested Units. If cash payment is made in lieu
of delivering Common Stock, the amount of such payment shall be equal to the
Fair Market Value for the date on which the Restricted Period lapsed with
respect to such Vested Unit.

6.7

Payment of Taxes.

(a)       Upon the distribution of any shares of Common Stock in kind to the
Participant as set forth in Section 6.6, any and all taxes attributable to the
Common Stock being distributed hereunder shall be paid by the Participant to the
Committee determined and paid in the same manner as in Section 3.4 hereof prior
to delivery of the Common Stock to the Participant or his or her estate.

(b)       Notwithstanding the foregoing, upon expiration of the Restricted
Period, if a Participant shall not pay the taxes attributable to distribution of
Common Stock as set forth in Subsection (a) above, the Committee shall thereupon
sell without further direction by the Participant a sufficient number of shares
of the Restricted Stock in accordance with reasonably uniform procedures adopted
by the Committee in order to pay such employment, payroll, etc.,

 

15

--------------------------------------------------------------------------------



taxes attributable thereto in the same manner as a “cashless” exercise in
Section 3.4(b). The balance of the Common Stock shares remaining shall thereupon
be distributed to the Participant.

(c)       Any state or federal withholding taxes attributable to the portion of
the Phantom Stock Unit payable in cash shall be withheld from the cash that
would otherwise be paid to the Participant hereunder.

ARTICLE 7

 

STOCK APPRECIATION RIGHTS

7.1

Stock Appreciation Rights.

Any Option granted under the Plan to Key Persons may include a Stock
Appreciation Right or SAR, granted at either at the time of the Option Grant or
by amendment except that in the case of an Incentive Stock Option, such SAR
shall be granted only at the time of grant of the related Incentive Stock Option
itself.  The Committee may also award SARs to Key Persons independently of any
Option other than an Incentive Stock Option.  A SAR shall be subject to such
terms and conditions not inconsistent with the Plan as the Committee shall
impose, including, but not limited to, the terms set forth in this Article 7.

7.2       SAR Exercise Price. The exercise price per share of the SAR shall be
set by the Committee at the time of grant subject to the following: (i) the SAR
exercise price shall never be less than the Fair Market Value of the underlying
stock on the date the SAR is granted; (ii) the number of shares subject to the
SAR must be fixed on the original date of grant; and (iii) the SAR may not
include any additional feature for the deferral of compensation.

7.3

Vesting.

A SAR granted in connection with an Option shall become exercisable, be
transferable and shall lapse according to the same vesting schedule,
transferability and lapse rules that are established by the Committee for the
Option. A SAR granted independent of an Option shall become exercisable, be
transferable and shall lapse in accordance with a vesting schedule,
transferability and lapse rules established by the Committee.

7.4

Failure to Exercise.

If on the last day of an Option Period (or in the case of a SAR independent of
an Option, the SAR period established by the Committee), the Fair Market Value
of the Common Stock exceeds the Option Price or SAR Exercise Price, as the case
may be, the Holder has not exercised the Option or the SAR, and neither the
Option nor the SAR has lapsed, such SAR shall be deemed to have been exercised
by the Holder on such last day, and the Company shall make the appropriate
payment therefor.

7.5

Payment.

The amount of additional compensation which may be received pursuant to the
award of one (1) SAR is the excess, if any, of the Fair Market Value of one
share of Common Stock on the

 

16

--------------------------------------------------------------------------------



Appreciation Date over the Option Price, in the case of a SAR granted in
connection with an Option, or the Fair Market Value of one (1) share of Common
Stock on the date of the grant, in the case of a SAR granted independent of an
Option. The Company shall pay such excess in cash, in shares of Common Stock
valued at Fair Market Value, or any combination thereof, as determined by the
Committee. Fractional shares shall be settled in cash.

7.6

Designation of Appreciation Date.

A Participant may designate an Appreciation Date at such time or times as may be
determined by the Committee at the time of grant by filing an irrevocable
written notice with the Committee or its designee, specifying the number of SARs
to which the Appreciation Date relates, and the date on which such SARs were
awarded. Such time or times determined by the Committee may take into account
any applicable “window periods” required by Rule 16b-3 under the Exchange Act.

7.7

Expiration.

Except as otherwise provided in the case of SARs granted in connection with
Options, the SARs shall expire on a date designated by the Committee which is
not later than ten (10) years after the date on which the SAR was awarded
(“Expiration Date”).

7.8

Payment of Taxes.

(a)       Upon the distribution of any shares of Common Stock in kind to the
Participant attributable to the exercise of a SAR, any and all taxes
attributable to the Common Stock being distributed hereunder shall be paid by
the Participant to the Committee determined and paid in the same manner as in
Section 3.4 hereof prior to delivery of the Common Stock to the Participant or
his or her estate.

(b)       Notwithstanding the foregoing, upon an Expiration Date, if a
Participant shall not pay the taxes attributable to the distribution of Common
Stock as set forth in Subsection (a) above, the Committee shall thereupon sell
without further direction by the Participant a sufficient number of shares of
the Common Stock in accordance with reasonably uniform procedures adopted by the
Committee in order to pay such employment, payroll, etc., taxes attributable
thereto in the same manner as a “cashless” exercise in Section 3.4(b). The
balance of the Common Stock shares remaining shall thereupon be distributed to
the Participant.

(c)       Any state or federal withholding taxes attributable to the portion of
the SAR payable in cash shall be withheld from the cash that would otherwise be
paid to the Participant hereunder.

 

17

--------------------------------------------------------------------------------



ARTICLE 8

 

PERFORMANCE SHARES

8.1

Grant of Performance Shares.

The Committee is authorized to establish Performance Share programs for Key
Persons to be effective over designated Award Periods of not less than one (1)
year nor more than five (5) years. At the beginning of each Award Period, the
Committee will establish in writing Performance Goals based upon financial or
other objectives for the Company for such Award Period and a schedule relating
the accomplishment of the Performance Goals to the Awards to be earned by
Participants. Performance Goals may include absolute or relative growth in
earnings per share or rate of return on shareholders’ equity or other
measurement of corporate performance and may be determined on an individual
basis or by categories of Participants. The Committee may adjust Performance
Goals or performance measurement standards as it deems equitable in recognition
of extraordinary or non-recurring events experienced during an Award Period by
the Company or by any other corporation whose performance is relevant to the
determination of whether Performance Goals have been attained. The Committee
shall determine the number of Performance Share Units to be awarded, if any, to
each Participant who is selected to receive an Award. The Committee may add new
Participants to a Performance Share program after its commencement by making pro
rata grants. No Performance Share granted hereunder shall include any additional
feature for the deferral of compensation.

8.2

Partial Awards.

A Participant for less than a full Award Period, whether by reason of
commencement or termination of employment or otherwise, shall receive such
portion of an Award, if any, for that Award Period as the Committee shall
determine.

8.3

Adjustment of Performance Goals.

The Committee may, during the Award Period, make such adjustments to Performance
Goals as it may deem appropriate, to compensate for, or reflect, any significant
changes that may have occurred during such Award Period in (a) applicable
accounting rules or principles or changes in the Company’s method of accounting
or in that of any other corporation whose performance is relevant to the
determination of whether an Award has been earned, or (b) tax laws or other laws
or regulations that alter or affect the computation of the measures of
Performance Goals used for the calculation of Awards.

8.4

Payment of Awards.

The amount earned with respect to an Award shall be fully payable in shares of
Common Stock based on the Fair Market Value on the Valuation Date; provided,
however, that, at its discretion, the Committee may vary such form of payment in
whole or partial consideration of the Performance Share as to any Participant
upon the specific request of such Participant which form may include cash.
Except as otherwise determined by the Committee, payments of Awards shall be
made as soon as practicable after the completion of an Award Period.

 

18

--------------------------------------------------------------------------------



8.5

Payment of Taxes.

(a)       Upon the distribution of any shares of Common Stock in kind to the
Participant attributable to a Performance Share, any and all taxes attributable
to the Common Stock being distributed hereunder shall be paid by the Participant
to the Committee determined and paid in the same manner as in Section 3.4 hereof
prior to delivery of the Common Stock to the Participant or his or her estate.

(b)       Notwithstanding the foregoing, upon an Expiration Date, if a
Participant shall not pay the taxes attributable to the distribution of Common
Stock as set forth in Subsection (a) above, the Committee shall thereupon sell
without further direction by the Participant a sufficient number of shares of
the Common Stock in accordance with reasonably uniform procedures adopted by the
Committee in order to pay such employment, payroll, etc., taxes attributable
thereto in the same manner as a “cashless” exercise in Section 3.4(b). The
balance of the Common Stock shares remaining shall thereupon be distributed to
the Participant.

(c)       Any state or federal withholding taxes attributable to the portion of
the Performance Share payable in cash shall be withheld from the cash that would
otherwise be paid to the Participant hereunder.

ARTICLE 9

 

MISCELLANEOUS

9.1

General Restriction.

Each Award under the Plan shall be subject to the requirement that, if at any
time the Committee shall determine that (a) the listing, registration or
qualification of the shares of Common Stock subject or related thereto upon any
securities exchange or under any state or Federal law, or (b) the consent or
approval of any government regulatory body, or (c) an agreement by the grantee
of an award with respect to the disposition of shares of Common Stock, is
necessary or desirable as a condition of, or in connection with, the granting of
such Award or the issue or purchase of shares of Common Stock thereunder, such
Award may not be consummated in whole or in part unless such listing,
registration, qualification, consent, approval or agreement shall have been
effected or obtained free of any conditions not acceptable to the Committee.

9.2

Additional Provisions of an Award.

The award of any benefit under the Plan may also be subject to such other
provisions (whether or not applicable to the benefit awarded to any other
Participant) as the Committee determines appropriate, including, without
limitation, provisions to assist the Participant in financing the purchase of
Common Stock through the exercise of Options, provisions for the forfeiture of
or restrictions on resale or other disposition of shares acquired under any form
of benefit, provisions giving the Company the right to repurchase shares
acquired under any form of benefit in the event the Participant elects to
dispose of such shares, and provisions to comply with Federal and state
securities laws and Federal and state income tax withholding requirements.

 

19

--------------------------------------------------------------------------------



9.3

Restrictions on Transferability.

No Award under the Plan shall be assignable or transferable by the recipient
thereof, except by will or by the laws of descent and distribution. During the
life of the recipient, such Award shall be exercisable only by such person or by
such person’s guardian or legal representative. No right or benefit under this
Plan shall be subject to anticipation, alienation, sale, assignment, pledge,
encumbrance or charge and any attempt to anticipate, alienate, sell, assign,
pledge, encumber or charge the same shall be void. No right or benefit hereunder
shall in any manner be liable for or subject to any debts, contracts,
liabilities or torts of the person entitled to such benefits. If any Participant
or beneficiary hereunder shall become bankrupt or attempt to anticipate,
alienate, assign, pledge, sell, encumber or charge any right or benefit
hereunder, then such right or benefit shall in the discretion of the Committee
cease. Such Units shall thereupon become null and void.

9.4

Withholding Taxes.

Notwithstanding any other provision of the Plan, the Company shall have the
right in general and in addition to any other specific procedure for the payment
of taxes attributable to any Award to deduct from all Awards, to the extent paid
in cash, all federal, state or local taxes as required by law to be withheld
with respect to such Awards and, in the case of Awards paid in Common Stock, the
Holder or other person receiving such Common Stock may be required to pay to the
Company prior to delivery of such stock, the amount of any such taxes which the
Company is required to withhold, if any, with respect to such Common Stock.
Subject in particular cases to the disapproval of the Committee, the Company may
accept shares of Common Stock of equivalent Fair Market Value in payment of such
withholding tax obligations if the Holder of the Award elects to make payment in
such manner at least six (6) months prior to the date such tax obligation is
determined.

9.5

Employment Not Affected.

Nothing in the Plan or in any agreement entered into pursuant to the Plan shall
confer upon any Participant the right to continue to serve on the Board of the
Company or in the employment of the Company or affect any right which the
Company, or its shareholders, may have to terminate the relationship or
employment of such Participant.

9.6

Acceleration Events.

If an event occurs which in the opinion of the Board is likely to lead to a
Change in Control of the Company, whether or not such Change in Control actually
occurs, the Board may direct the Committee to declare that all Nonqualified
Stock Options and Incentive Stock Options granted under the Plan shall become
immediately vested and that such restrictions applicable to Restricted Stock
Grants, Phantom Stock Units and SARs as determined by the Board shall be waived,
notwithstanding the provisions of the respective agreements regarding
exercisability.

 

20

--------------------------------------------------------------------------------



9.7

Payments Upon Death of Participant.

Upon the death of a Participant in the Plan, the Company shall pay the amounts
payable with respect to an Award of Performance Share Units, Phantom Share Units
or Restricted Stock, if any, due under the Plan to the Participant’s estate.

9.8

Payments to Persons Other than Participants.

If the Committee shall find that any person to whom any amount is payable under
the Plan is unable to care for his or her affairs because of illness or
accident, or is a minor, or has died, then any payment due to such person or his
or her estate (unless a prior claim therefor has been made by a duly appointed
legal representative), may, if the Committee so directs the Company, be paid to
his or her spouse, child, relative, an institution maintaining or having custody
of such person, or any other person deemed by the Committee to be a proper
recipient on behalf of such person otherwise entitled to payment. Any such
payment shall be a complete discharge of the liability of the Committee and the
Company therefor.

9.9

Non-Uniform Determinations.

The Committee’s determinations under the Plan (including, without limitation,
determinations of the persons to receive Awards, the form, amount and timing of
such Awards, the terms and provisions of such Awards and the agreements
evidencing same) need not be uniform and may be made by it selectively among
persons who receive, or are eligible to receive, Awards under the Plan, whether
or not such persons are similarly situated.

9.10

Rights as a Shareholder.

Except as otherwise specifically provided in the Plan, no person shall be
entitled to the privileges of stock ownership in respect of shares of Common
Stock which are subject to Options or Restricted Stock Awards, Performance Share
Unit Awards or Phantom Stock Unit Awards hereunder until such shares have been
issued to that person upon exercise of an Option according to its terms or upon
sale or grant of those shares in accordance with a Restricted Stock Award,
Performance Share Unit Award or Phantom Stock Unit Award.

9.11

Leaves of Absence.

The Committee shall be entitled to make such rules, regulations and
determinations as it deems appropriate under the Plan in respect of any leave of
absence taken by the recipient of any award. Without limiting the generality of
the foregoing, the Committee shall be entitled to determine (a) whether or not
any such leave of absence shall constitute a termination of employment within
the meaning of the Plan and (b) the impact, if any, of any such leave of absence
on awards under the Plan previously made to any recipient who takes such leave
of absence.

 

21

--------------------------------------------------------------------------------



9.12

Newly Eligible Employees.

The Committee shall be entitled to make such rules, regulations, determinations
and awards as it deems appropriate in respect of any person who becomes eligible
to participate in the Plan or any portion thereof after the commencement of an
Award or incentive period.

9.13

Adjustments.

Unless the Committee specifically determines otherwise, Options, SARs,
Restricted Stock Awards, Phantom Stock Unit Awards, Performance Share Unit
Awards, and any agreements evidencing such Awards, and Performance Goals, shall
be subject to adjustment or substitution as to the number, price or if
applicable, kind of a shares of stock or other consideration subject to such
Awards or as otherwise determined by the Committee to be equitable (a) in the
event of changes in the outstanding Common Stock or in the capital structure of
the Company, or of any other corporation whose performance is relevant to the
attainment of Performance Goals hereunder, by reason of stock dividends, stock
splits, recapitalizations, reorganizations, mergers, consolidations,
combinations, exchanges or other relevant changes in capitalization occurring
after the date of the grant of any such Award or (b) in the event of any change
in applicable laws or any change in circumstances which results in or would
result in any substantial dilution or enlargement of the rights granted to, or
available for, Participants in the Plan, or which otherwise warrants equitable
adjustment because it interferes with the intended operation of the Plan. In
addition, unless the Committee specifically determines otherwise, in the event
of any such adjustments or substitution, the aggregate number of shares of
Common Stock available under the Plan shall be appropriately adjusted by the
Committee, whose determination shall be conclusive. Any adjustment in Incentive
Stock Options under this Section shall be made only to the extent not
constituting a “modification” within the meaning of Section 424(h)(3) of the
Code, and any adjustments under this Section shall be made in a manner which
does not adversely affect the exemption provided pursuant to Rule 16b-3 under
the Exchange Act. The Company shall give each Participant notice of an
adjustment hereunder and, upon notice, such adjustment shall be conclusive and
binding for all purposes.

9.14

Effect of Change in Control.

(a)       In the event of a Change in Control and notwithstanding any vesting
schedule provided for hereunder or by the Committee with respect to an Award of
Options, SARs, Phantom Stock Units or Restricted Stock, such Option or SAR shall
become immediately exercisable with respect to one hundred percent (100%) of the
shares subject to such Option or SAR, and the Restricted Period shall expire
immediately with respect to one hundred percent (100%) of the Phantom Stock
Units or shares of Restricted Stock subject to Restrictions; provided, however,
that to the extent that so accelerating the time an Incentive Stock Option may
first be exercised would cause the limitation provided in Section 4.5 to be
exceeded, such Options shall instead first become exercisable in so many of the
next following years as is necessary to comply with such limitation.

(b)       In the event of a Change in Control, all incomplete Award Periods in
effect on the date the Change in Control occurs shall end on the date of such
change, and the Committee shall (i) determine the extent to which Performance
Goals with respect to each such Award Period

 

22

--------------------------------------------------------------------------------



have been met based upon such audited or unaudited financial information then
available as it deems relevant, (ii) cause to be paid to each Participant
partial or full Awards with respect to Performance Goals for each such Award
Period based upon the Committee’s determination of the degree of attainment of
Performance Goals, and (iii) cause all previously deferred Awards to be settled
in full as soon as possible.

(c)       The obligations of the Company under the Plan shall be binding upon
any successor corporation or organization resulting from the merger,
consolidation or other reorganization of the Company, or upon any successor
corporation or organization succeeding to substantially all of the assets and
business of the Company. The Company agrees that it will make appropriate
provisions for the preservation of a Participant’s rights under the Plan in any
agreement or plan which it may enter into or adopt to effect any such merger,
consolidation, reorganization or transfer of assets.

9.15

Funding.

Except as otherwise provided in the Plan, no provision of the Plan shall require
the Company, for the purpose of satisfying any obligations under the Plan, to
purchase assets or place any assets in a trust or other entity to which
contributions are made or otherwise to segregate any assets, nor shall the
Company maintain separate bank accounts, books, records, or other evidence of
the existence of a segregated or separately maintained or administered fund for
such purposes. Holders shall have no rights under the Plan other than as
unsecured general creditors of the Company, except that insofar as they may have
become entitled to payment of additional compensation by performance of
services, they shall have the same rights as other employees under general law.

9.16

Reliance on Reports.

Each member of the Committee shall be fully justified in relying, acting or
failing to act, and shall not be liable for having so relied, acted or failed to
act in good faith, upon any report made by the independent public accountant of
the Company and upon any other information furnished in connection with the Plan
by any person or persons other than himself or herself.

9.17

Relationship to Other Benefits.

No payment under the Plan shall be taken into account in determining any
benefits under any pension, retirement, profit sharing, group insurance or other
benefit plan of the Company except as otherwise specifically provided.

9.18

Expenses.

The expenses of administering the Plan shall be borne by the Company.

9.19

Titles and Headings.

The titles and headings of the sections in the Plan are for convenience of
reference only, and in the event of any conflict, the text of the Plan, rather
than such titles or headings, shall control.

 

23

--------------------------------------------------------------------------------



9.20

No Presumption.

The fact that the this Agreement was prepared by counsel for the Company shall
create no presumptions and specifically shall not cause any ambiguities to be
construed against the Company.

9.21

Nonexclusivity of the Plan.

Neither the adoption of this Plan by the Board nor the submission of this Plan
to the shareholders of the Company for approval shall be construed as creating
any limitations on the power of the Board to adopt such other incentive
arrangements as it may deem desirable, including, without limitation, the
granting of stock options otherwise than under this Plan, and such arrangements
may be either applicable generally or only in specific cases.

9.22

No Liability of Committee Members.

No member of the Committee shall be personally liable by reason of any contract
or other instrument executed by such member or on his or her behalf in his or
her capacity as a member of the Committee nor for any mistake of judgment made
in good faith, and the Company shall defend, indemnify and hold harmless each
member of the Board and each other employee, officer or Director of the Company
to whom any duty or power relating to the administration or interpretation of
the Plan may be allocated or delegated, against any cost or expense (including
counsel fees) or liability (including any sum paid in settlement of a claim)
arising out of any act or omission to act in connection with the Plan unless
arising out of such person’s own fraud or bad faith; provided, however, that
approval of the Board shall be required for the payment of any amount in
settlement of a claim against any such person. The foregoing right of
indemnification shall not be exclusive of any other rights of indemnification to
which such persons may be entitled under the Company’s Articles of Incorporation
or Bylaws, as a matter of law, or otherwise, or any power that the Company may
have to indemnify them or hold them harmless.

9.23

Governing Law; Construction.

The validity and construction of the Plan and the instruments evidencing Awards
under the Plan shall be governed by the laws of the state of Florida without
regard to principles of conflicts of law. In construing the Plan, the singular
shall include the plural and the masculine gender shall include the feminine and
neuter, unless the context otherwise requires.

9.24

Amendment of the Plan.

(a)       The Committee may, without further action by the shareholders and
without receiving further consideration from the Participants, amend this Plan
or condition or modify awards under this Plan in response to changes in
securities or other laws or rules, regulations or regulatory interpretations
thereof applicable to this Plan or to comply with stock exchange rules or
requirements.

(b)       The Committee may at any time and from time to time terminate or
modify or amend the Plan in any respect, except that, without shareholder
approval, the Committee may not materially amend the Plan, including, but not
limited to, the following:

 

24

--------------------------------------------------------------------------------



(i)        materially increase the number of shares of Common Stock to be issued
under the Plan (other than pursuant to Sections 9.13 and 9.14);

(ii)       materially increase benefits to Participants, including any material
change to (A) permit a re-pricing (or decrease in exercise price) of outstanding
Options, (B) reduce the price at which Options may be offered, or (C) extend the
duration of the Plan;

(iii)      materially expand the class of Participants eligible to participate
in the Plan; and

 

(iv)

expand the types of Options or other awards provided under the Plan.

(c)       The termination or any modification or amendment of the Plan, except
as provided in subsection (a), shall not without the consent of a Participant,
affect his or her rights under an Award previously granted to him or her.

9.25

Binding Effect.

This Agreement shall be legally binding upon and shall operate for the benefit
of the parties hereto, their respective heirs, personal and legal
representatives, transferees, successors and assigns.

9.26

Survival.

All representations and other relevant provisions herein shall survive and
thereby continue in full force and effect after termination of the optionee’s
employment with the Company.

9.27

No Waiver of Breach.

The waiver or inaction by any party hereto of a breach of any condition of this
Agreement by the other party shall not be construed as a waiver of any
subsequent breach by such party, nor shall it constitute a waiver of that
party’s rights, actual or inherent. The failure of any party hereto in any
instance to insist upon a strict performance of the terms of this Agreement or
to exercise any option herein shall not be construed as a waiver or a
relinquishment in the future of such term or option, but that the same shall
continue in full force and effect.

9.28

Notices.

All notices or communications provided for herein or incidental to the
transactions contemplated hereby shall be in writing and shall be deemed duly
given if delivered personally, sent by facsimile, certified mail and/or by
registered mail, return receipt requested or sent by overnight delivery (i) to
any officer of the Company (other than the optionee) at the address of the
principal office of the Company and (ii) to any optionee at his or her address
as reflected on the records of the Company for federal income tax purposes or at
such other address as either party may have specified by prior written notice to
the other party. Notices shall be effective as of the date of personal delivery
or as of the first day after any other notice procedure.

 

25

--------------------------------------------------------------------------------



9.29

WAIVER OF JURY TRIAL.

THE COMPANY AND EACH PERSON WHO IS A PARTICIPANT EXPRESSLY WAIVES ALL RIGHTS TO
ANY TRIAL BY JURY IN ALL LITIGATION RELATING TO OR ARISING OUT OF THE SUBJECT
MATTER OF THIS PLAN.

 

26

--------------------------------------------------------------------------------

 